Citation Nr: 1302769	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-31 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left ankle tendonitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought on appeal.  The matter has since been transferred to the RO in San Juan, Puerto Rico.

A Board hearing was held in October 2012 before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

While the Veteran seeks to reopen a claim for service connection for depression, the record includes diagnoses of other psychiatric disorders.  In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.

The Veteran's Virtual VA file was also reviewed as part of his appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  Prior to June 18, 2010, the Veteran's left ankle tendonitis resulted in weakness and a moderate level of limited motion.

2.  From June 18, 2010, the Veteran's left ankle tendonitis resulted in a marked level of limited motion, as well as moderately limiting effects on most daily activities.

3.  The Veteran was denied service connection for depression in a July 2001 rating decision.  He did not appeal.

4.  Evidence received since the July 2001 rating decision relates to a previously unestablished fact necessary to substantiate the Veteran's claim of service connection for depression.


CONCLUSIONS OF LAW

1.  Prior to June 18, 2010, the criteria for a rating in excess of 10 percent for left ankle tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2012).

2.  From June 18, 2010, the criteria for a 20 percent rating for left ankle tendonitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2012).

3.  The July 2001 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.304(d) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board reopens the Veteran's claim of service connection for a psychiatric disorder and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

With respect to the claim for an increased  rating for the left ankle, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations of his left ankle in March 2007 and June 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left ankle condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue being decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


Increased Rating for the Left Ankle

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran is currently assigned a 10 percent rating for left ankle tendonitis under Diagnostic Code 5024-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Diagnostic Code 5024 addresses tenosynovitis, and is rated on limitation of motion of the affected part, as arthritis.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 specifically applies to limitation of motion of the ankle.  A 10 percent rating is warranted for symptomatology reflective of disabilities with moderate limitation of motion, and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  Id.

According to 38 C.F.R. § 4.71, Plate II of the Schedule for Rating Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.

The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran underwent a VA examination in March 2007.  He reported weakness, stiffness, swelling, giving way, lack of endurance, and fatigability associated with his condition.  He also experienced pain 3 times per day, with each episode lasting about 2 hours.  He rated the pain as 8/10 in severity.  It was elicited by physical activity and relieved with medication.  He denied any incapacitation.  His condition limited his ability to walk for long periods or run.  On examination,  there was tenderness of the left ankle.  No deformity was present.  Dorsiflexion was 20 degrees with the onset of pain at 10 degrees.  Plantar flexion was 45 degrees with the onset of pain at 35 degrees.  The examiner noted that joint function was additionally limited by pain after repetitive use, by 10 degrees.  Ankle jerk reflexes were 2+.  X-rays were within normal limits.  

VA treatment records dated July 2007 show the Veteran injured his foot due to a misstep caused by ankle weakness.  In July 2008, the Veteran reported that use of an ankle brace was helpful for pain and stability.

Additional records dated December 2008 show the Veteran reported severe ankle pain rated as 10/10 in severity.  

An additional VA examination was conducted in June 2010.  The Veteran reported having constant, severe pain in the left ankle, particularly when walking.  He also reportedly experienced instability, stiffness, swelling and repeated effusions.  He treated his condition with medication and always wore a brace.  He stated that he was able to walk for more than a quarter-mile but less than a mile, and could not stand for more than a few minutes.  On examination, there was tenderness and pain at rest.  No instability or tendon abnormality was present.  Dorsiflexion was 10 degrees and plantar flexion was 20 degrees.  There was objective evidence of pain with active motion.  Repetitive testing could not be completed due to severe pain inhibition and poor cooperation.  Ankylosis was not present.  Ankle strength was 4/5.  X-rays were unremarkable.  The examiner indicated that the Veteran's condition prevented sports and recreation activities, and had severe effects on chores, shopping and exercise.  There were moderate effects on traveling, bathing, dressing, toileting, grooming and driving.

The Veteran testified at a Board hearing in October 2012.  He stated that his major problem was ankle weakness and instability.  He treated his condition with medication, and used different types of braces.  He also wore his old combat boots for added support.  Activities such as prolonged walking and stair climbing were difficult.  He stated his condition had worsened since his examination in 2010.

Based on the aforementioned evidence, the Board finds that a staged rating is warranted for the Veteran's left ankle tendonitis.

Prior to June 18, 2010, a rating in excess of 10 percent is not warranted.  Range of motion measurements from the Veteran's March 2007 VA examination showed dorsiflexion was limited by pain to 10 degrees and plantar flexion limited by pain to 35 degrees.  Additional findings during this period reflect complaints of ankle pain and weakness.  However, these findings are not consistent with a "marked" level of limitation as contemplated by Diagnostic Code 5271.  That is, when comparing the Veteran's demonstrated motion against "normal" range of motion for the ankle as defined by the Rating Schedule, along with complaints of pain and weakness, the level of impairment demonstrated does result in an overall disability picture consistent with a higher 20 percent rating.

Notably, in an October 2008 statement, the Veteran stated that he felt a higher 20 percent rating was warranted based on ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position.  He is essentially citing to 38 C.F.R. § 4.71a, Diagnostic Code 5272.  However, ankylosis of the ankle was not objectively demonstrated at any point during the period on appeal, and the Veteran has not demonstrated the medical knowledge or expertise to be able to diagnose such a condition for himself.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

However, from June 18, 2010, the date of the Veteran's most recent VA examination, a higher 20 percent rating is warranted.  Notably, the Veteran's plantar flexion was limited by an additional 15 degrees when compared to his prior examination.  The examiner noted that the Veteran could not perform repetitive testing in part due to pain inhibition, and also stated that his ankle condition had at least moderate effects on most activities of daily living, with even greater limiting effects on activities such as chores, shopping, and recreation.  These findings are generally consistent with a "marked" level of limited motion and demonstrate an overall level of impairment consistent with a higher 20 percent rating, which is the maximum rating under Diagnostic Code 5271.

A rating greater than 20 percent is only warranted for ankle conditions manifested by ankylosis of the ankle in plantar flexion greater than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  However, as noted above, ankylosis of the ankle has not been demonstrated at any point during the period on appeal, and the June 2010 examiner specifically noted that ankylosis was not present.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as left ankle pain and weakness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ankle tendonitis with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's reported symptoms of pain, weakness, and limited motion are contemplated by the Rating Schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271.  That is, the Veteran's condition does not result in any symptoms that fall so far outside the applicable rating criteria as to render them inadequate.


New and Material Evidence for a Psychiatric Disorder

Historically, the Veteran was denied service connection for depression in a July 2001 rating decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  Thus, the July 2001 decision is final because the Veteran did not file a timely appeal.  Further, no new and material evidence was received within one year of the July 2001 rating decision.  See 38 C.F.R. § 3.156(b).  

The Veteran submitted a claim to reopen in August 2006.  The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).



In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish a current chronic disability.  

Since the prior final decision, additional evidence has been added to the claims file.  VA and private treatment records reflect diagnoses of depression and/or posttraumatic stress disorder (PTSD) beginning in June 2007.  During his treatment sessions, and in statements and testimony to VA, the Veteran reported that his condition was due to a stressful work environment and harassment in service.

The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  Moreover, it is material, as it relates to the previously unestablished fact of whether the Veteran has a current diagnosed disability.  Specifically, the recent VA and private treatment records reflect diagnoses of 


depression and PTSD.  Therefore, new and material evidence has been received, and the claim is reopened.


ORDER

A rating in excess of 10 percent for left ankle tendonitis is denied prior to June 18, 2010.

A 20 percent rating for left ankle tendonitis is granted from June 18, 2010, subject to the laws and regulations governing the award of monetary benefits.

The Veteran's claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.


REMAND

With respect to the Veteran's reopened claim for service connection for an acquired psychiatric disorder, further development is necessary in order to adjudicate the claim on the merits.

The Veteran contends that he has an acquired psychiatric disorder related to service.  As noted above, he has recently been diagnosed with depression and PTSD.  His service treatment records include findings of situational stress in October 1980, mild situational depression in October 1981, situational stress in April 1989, and stress-induced weight loss in October 1990.  In November 1998, the Veteran reported a history of depression, as well as headaches and sleep trouble due to stress.

Shortly after his discharge, the Veteran underwent a VA examination in November 1998.  The examiner stated that no clinically significant diagnosis was present.  The earliest documented complaint of depression after service was in June 2007.  At the time, the Veteran reported feeling sad for a period of 2 years, mostly due to his father's death from cancer.  Subsequent treatment records reflect complaints of depression or PTSD.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In light of the above evidence, the Board finds that a new VA examination is necessary in order to assess the etiology of the Veteran's diagnosed depression and PTSD.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records related to a psychiatric disorder, dated since February 2010.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include depression and/or PTSD.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently diagnosed acquired psychiatric disorder had its clinical onset during the Veteran's active service or is otherwise related to an in-service disease, event, or injury. 

In providing this report, the examiner should specifically review and address findings of stress or depression documented in October 1980, October 1981, April 1989, and October 1990, as well as the Veteran's description of stressful events that occurred during service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

4.  Finally, after completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


